IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                     No. 81016-2-I
                       Respondent,
                                                     DIVISION ONE
                v.
                                                     UNPUBLISHED OPINION
 BRIAN KEITH MOSES, JR.,

                       Appellant.


       COBURN, J. — Brian Keith Moses Jr. appealed his conviction for the crime

of possession of methamphetamine under RCW 69.50.4013.

       While Moses’s appeal was pending before this court, our Supreme Court

determined RCW 69.50.4013, Washington’s strict liability drug possession

statute, is void for violating the due process clauses of the state and federal

constitutions because it criminalized unintentional, unknowing possession of

controlled substances. See State v. Blake, No. 96873-0, slip op. at 29-30 (Wash.

Feb. 25, 2021), http://www.courts.wa.gov/opinions/pdf/968730.pdf.

       Following the Blake decision, Moses filed a motion in lieu of supplemental

briefing requesting we reverse his conviction pursuant to Blake. The State filed a

response conceding that this court should reverse and remand Moses’s

conviction. We accept the State’s concession.




Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81016-2-I/2


      We reverse and remand for further proceedings consistent with the Blake

decision.




WE CONCUR:




                                      2